Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3, 21, and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The subject matter of the claim need not be described literally (i.e., using the same terms or in haec verba) in order for the disclosure to satisfy the description requirement. If a claim is amended to include subject matter, limitations, or terminology not present in the application as filed, involving a departure from, addition to, or deletion from the disclosure of the application as filed, the examiner should conclude that the claimed subject matter is not described in that application. This conclusion will result in the rejection of the claims affected under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C.112, first MPEP § 2163 for examination guidelines pertaining to the written description requirement.
Claim 3 recites the planar sputtering target has a maximum grain size to mean grain size ratio from 1.9 to 2.4.  Claim 21 recites e planar sputtering target has a maximum grain size to minimum grain size ratio from 3.1 to 7.3.   Claim 22 recites the planar sputtering target has a grain size standard deviation to mean grain size ratio from 0.3 to 0.6.  However there isn’t support for these ratios or standard deviation in the written description as originally filed.  The Examiner takes the positon that this additional subject matter is new while it may stem from the original filing it does not appear to be in possession of the inventor at the time of filing. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102a1 as being anticipated by Schlott (EP 0 768 387 see translation for citation).
Regarding claim 1, Schott teaches a planar sputtering target comprising: a planar sputtering surface; and, a back surface opposite the planar sputtering surface; 
wherein the planar sputtering target is formed from a 2N purity tin [0002] having an average grain size from at least 10 mm to at most 100 mm ([0013, several centimeters in size). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Schlott as applied to claim 1 above, and further in view of Shindo (US 2014/0332404).
Regarding claim 4, Schlott does not teach the tin is a high purity tin having an impurity content of at most 15 ppm.   
Shindo teaches teach the tin is a high purity tin having an impurity content of at most 15 ppm (5N, [0072]) because it would provide a high purity tin useful as a material in semiconductor devices [0072]. 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the purity of the tin of Schlott by providing teach the tin is a high purity tin having an impurity content of at most 15 ppm, as taught by Shindo, because it would provide a high purity tin useful as a material in semiconductor devices [0072]. 


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Schlott as applied to claim 1 above in view of Werner (US 2017/0009362).
Regarding claim 6, Schlott does not teach an alpha count. 
Werner teaches the tin is a high purity tin having an alpha count of less than 0.01 cph/cm2 because it may reduce the risk of soft error upsets in electronic devices ([0028], [0020]).  
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the high purity tin of Schlott by providing the tin with an alpha count of less than 0.01 cph/cm2 because it may reduce the risk of soft error upsets in electronic devices ([0028], [0020]).  
Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Schlott (EP 0 768 387) in view of Wickersham (US 2007/0089815). 
Regarding claim 7, Schlott teaches a method of manufacturing the planar sputtering target of claim 1, the method consisting of the steps: casting molten tin of at least 2N purity [0002], to form a planar sputtering target having an average grain size from at least 10 mm to at most 100 mm [0013].
Schlott does not teach thermomechanical processing or heat treating. 
Wickersham teaches thermomechanical processing the cast tin to form a thermomechanically processed tin (extruding or swaging to introduce strain, [0042]); and Attorney Docket No.: H215383-US-2 FaegreBD Ref.: 482902.00116414heat treating (annealing) the thermomechanically processed tin [0044].
The Examiner takes the position that the temperature and time of the anneal would be result effective variables and obvious to one of ordinary skill in the art.  Wickersham notes that the annealing can occur at any suitable temperature that causes recrystallization and/or alteration of the grain size. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the temperature of annealing by providing annealing at a temperature of from at least 175 0C to at most 225 0C since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  

Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the time of Schlott by providing a time of from at least 2 hours to at most 48 hours, as taught by Wickersham, because it would provide enhanced grain size and crystallographic orientation uniformity [0042]. 
Regarding claim 15, Schlott does not teach the step of casting molten tin forms a billet (ingot) followed by slicing the billet to form a plurality of blanks (billet).  
Wickersham teach the step of casting molten tin forms a billet (ingot) followed by slicing the billet to form a plurality of blanks (billets [0076]). 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the step of casting molten tin forms a billet of Schlott by slicing the billet to form a plurality of blanks, as taught by Wickersham, because it would produce the required plate volume [0036]. 
Claims 8, 12, 13, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Schlott and Wickersham as applied to claim 7 above, and further in view of Suortti (US 7,547,367). 
Regarding claim 8, Schlott teaches the step of casting molten tin includes having a crucible temperature of from about 235 0C to about 350 0C followed by pouring the molten tin into a mold to form a near net casting [0013].  
Schlott does not teach a crucible temp of 300 C for about one hour. 
Suortti teaches maintaining a crucible temperature for about one hour to allow the molten metal alloy to homogenize (col. 3, ln. 1-2). 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the crucible heating of Schlott by providing a crucible temp of 300 C for about one hour, as taught by Suortti, because it would allow the molten metal alloy to homogenize (col. 3, ln. 1-2).
0C per hour [0013]. 
Regarding claim 12, Schlott does not teach the step of thermomechanically processing the near net casting includes cross-rolling reduction from about 5% to about 15%.  
Wickersham teaches the step of thermomechanically processing the near net casting includes cross-rolling reduction from about 5% to about 15% [0076]. 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the step of thermomechanically processing of Schlott by providing the near net casting includes cross-rolling reduction from about 5% to about 15%, as taught by Wickersham, because it would reduce the level of texture banding [0040]. 
Regarding claim 16, Schlott does not teach the billet is sized to a diameter of about 171 mm (6.75 inches) and to a height of about 457 mm (18 inches).  
Wickersham teaches the billet is sized to a diameter of about 171 mm (6.75 inches) and to a height of about 457 mm (18 inches) [0082].  
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the billet of Schlott by providing the billet is sized to a diameter of about 171 mm (6.75 inches) and to a height of about 457 mm (18 inches) because it would allow multiple blanks to be cut from the billet. 
Regarding claims 17 and 18, Schlott does not teach the step of thermomechanically processing the billet includes individually thermomechanically processing the plurality of blanks by cross- rolling reduction by at least 50%.  
Wickersham teaches the step of thermomechanically processing the billet includes individually thermomechanically processing the plurality of blanks by cross- rolling reduction by 60-80% [0076].  

Regarding claims 13 and 19, Schlott does not teach the step of thermomechanically processing the billet is performed by a method other than rolling such as forging, extrusion, ECAE/ECAP, torsion, RCS, and variants thereof.
Wickersham teach the step of thermomechanically processing the billet is performed by a method other than rolling such as forging, extrusion, ECAE/ECAP, torsion, RCS, and variants thereof (swaging, extrusion [0076]).  
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the processing of the billet of Schlott by providing the step of thermomechanically processing the billet is performed by a method other than rolling such as forging, extrusion, ECAE/ECAP, torsion, RCS, and variants thereof (swaging, extrusion [0076]).  
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Schlott, Wickersham and Suortti as applied to claim 8 above, and further in view of Vander Sluis (US 3,727,666). 
Regarding claim 9, Schlott teaches the mold is preheated to a temperature of 300 0C [0013] but does not teach it is preheated for a time of about 30 minutes.  
Vander Sluis teaches that preheating the mold before casting molten metal into the mold insures removal of moisture from the coating to product the best surface condition on the ingot (col. 2, ln. 57-63).  Vander Sluis teaches preheating for about 30 minutes before casting. 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the preheating of Schlott by preheating for a time of about 30 minutes, as taught by . 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Schlott Wickersham and Suortti as applied to claim 8 above, and further in view of Parke (US 2007/0215463).
Regarding claim 11, Schlott teaches the near net casting is sized to 800 x 100 x 10 mm [0013] but does not teach a diameter from about 150 mm to about 600 mm and to a thickness from about 20 mm to about 69 mm.  
Parkhe teaches a sputtering target 200-500mm in diameter and 25 mm in thickness because it would allow sputtering large area circular substrate [0018]. 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the near net cast shape of Schlott by providing a diameter from about 150 mm to about 600 mm and to a thickness from about 20 mm to about 69 mm, as taught by Parkhe, because it would allow sputtering on large area circular substrates [0018]. 
Claims 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Schlott and Wickersham and Suorttias applied to claims 8 and 15 above, and further in view of Suga (US 2010/0129011). 
Regarding claims 14 and 20, Schlott does not teach the step of heat treating the thermomechanically processed tin is at a temperature of from at about 200 0C for a time of about 4 hours.
Suga teaches the step of heat treating the thermomechanically processed tin is at a temperature of from at about 200 0C for a time of about 4 hours (claim 4) because it would enable diffusion with other metals [0063].
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the step of heat treating of Schlott by providing the thermomechanically processed 0C for a time of about 4 hour, as taught by Suga, because it would enable diffusion with other metals [0063]. 
Response to Arguments
Applicant's arguments filed October 12, 2021 have been fully considered but they are not persuasive. 
Regarding claim 1, Applicant argues that Schlott’s disclosure does not teach claim 1 because the passage cited by the Examiner is not Schlott’s invention.
The Examiner disagrees because Schlott’s disclosure teaches claim 1 is well known and admitted as prior art.  Schlott’s teaching that the sputtering target of [0013] is a comparative example does not disqualify it from being used as teaching Applicant’s claim 1 is well known.  
Regarding claims 4 and 6, Applicant argues that neither of Schlott, Shindo nor Werner do not cure the  deficiencies of the rejection of claim 1. 
The Examiner does not agree because not deficiencies have been found. 
Regarding claim 7, Applicant argues that Wickersham does not cure the deficiency of Schlott because it does not teach thermomechanically processing the target of Schlott to provide a target with an average grain size of 10 mm to 100 mm. 
The Examiner disagrees because Wickersham teaches thermomechanical processing provides enhanced grain size and crystallographic orientation uniformity [0042].  Therefore any skilled artisan wishing to improve the targets of Schlott would seek out Wickersham’s enhancements produce by thermomechanical processing.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J BRAYTON whose telephone number is (571)270-3084.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571 272 8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/JOHN J BRAYTON/               Primary Examiner, Art Unit 1794